Citation Nr: 0203635	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  97-23 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral retinal detachment with lens implants and glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Detroit, 
Michigan, RO.  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its March 1998 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has bilateral visual acuity correctable to 
20/30 and 20/40 in the left and right eyes, respectively.

3.  He had bilateral cataract removal resulting in bilateral 
aphakia and bilateral lens implants.  

4.  The veteran's concentric contractions in the right eye 
are 30.625 and 31.25; these findings are rated as a visual 
acuity of 20/100.  

5.  The veteran's concentric contractions in the left eye are 
40 and 40.625; these findings are rated as a visual acuity of 
20/70.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for service-connected retinal detachment with aphakia and 
glaucoma were not satisfied prior to November 1, 2000.   38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.7, 4.10, 4.76a, 4.84a, Diagnostic Codes 6008, 
6012, 6028, 6029, 6076, 6079, 6080 (2001).  

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected retinal detachment with aphakia and 
glaucoma have not been satisfied from November 1, 2000.   38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.7, 4.10, 4.76a, 4.84a, Diagnostic Codes 6008, 
6012, 6028, 6029, 6076, 6079, 6080  (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Service connection was originally established for 
an eye disability classified as retinal detachment of the 
right with an early retinal hole in the left eye, in a 
September 1971 rating decision.  A 10 percent rating was 
assigned under diagnostic code 6008.  In a July 1989 rating 
decision, the disability rating was increased from a 10 
percent to a 30 percent rating.  At that time, it was noted 
that the veteran was status post lens removal in the right 
eye secondary to cataract surgery.  The 30 percent rating was 
granted under the provision of 38 C.F.R. § 4.84a, Code 6029.  
By a February 1994 rating decision, the veteran's disability 
rating was increased from a 30 percent to a 50 percent 
rating.  This award was based on a finding that the veteran 
had cataract removal in the right eye with lens implant, 
having the best corrected vision of 20/25.  For the purpose 
of rating him for unilateral aphakia, his right eye was rated 
as if its visual acuity were 20/70.  At that time, the 
uncorrected vision for the left eye was counting fingers that 
is equivalent to 5/200.  As a consequence, the veteran was 
rated 50 percent under the provisions of diagnostic code 
6073.  

In June 2000 the RO proposed to reduce the veteran's 
disability rating from 50 to 30 percent.  The basis of this 
determination was a finding that the veteran was entitled to 
only the minimum rating of 30 percent for bilateral aphakia 
under diagnostic code 6029.  At that time, it was noted that 
the veteran had bilateral retinal detachments with a history 
of bilateral cataract removal with aphakia and lens implants 
and glaucoma.  The RO explained that as both eyes were 
aphakic the visual acuity with correction is considered.  For 
the purpose of evaluating the veteran based on aphakia, the 
RO considered visual acuity in each eye to be 20/70.  

While it is clear that the veteran is requesting a higher 
rating for his service-connected eye condition, it is 
important to note that the veteran's case encompasses two 
periods of entitlement.  The first arises out of his reopened 
claim for an increased rating, after which the veteran was 
awarded a 50 percent evaluation in a February 1994 rating 
decision.  The second period of entitlement pertains to the 
veteran's current rating following the reduction for 50 to 30 
percent implemented by the August 2000 rating decision.  The 
effective date of this reduction is November 1, 2000.  

Consideration has been given to these two periods of 
entitlement.  However, for the reasons and bases set forth 
above, there is no indication from the record that prior to 
November 1, 2000, that the veteran's was entitled to more 
than a 50 percent rating.  Likewise, following the rating 
reduction accomplished, effective November 1, 2000, that the 
veteran was entitled to more than a 30 percent rating.  

The rating schedule provides that retinal detachment is 
afforded the minimal schedular rating of 10 percent.  Such 
disability in chronic form should be rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain 
and rest requirements, or episodic incapacity, combining an 
additional 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84, Code 6008.  

Simple glaucoma, primary, noncongestive is rated on 
impairment of visual acuity and aphakia.  A minimum rating of 
10 percent is assigned.  38 C.F.R. § 4.84a, Code 6012.  

Cataracts are rated on the basis of visual impairment and 
aphakia.  The minimum rating is 10 percent.  
38 C.F.R. § 4.84a, Codes 6028, 6029.  

"Aphakia" is the absence of a lens.  Dorland's Illustrated 
Dictionary, 104 (28th ed. 1994).  

The record in particular shows that the veteran had a history 
of cataract surgery for both eyes with intraocular lens 
implants in each eye.  Under the rating schedule, aphakia, 
both unilateral and bilateral, is afforded a 30 percent 
rating.  This is the minimum schedular rating.  The 30 
percent rating prescribed for aphakia is a minimum rating to 
be applied to unilateral or bilateral condition and is not to 
be combined with any other rating for impaired vision.  When 
only one eye is aphakic, the eye having the poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, as in the 
veteran's case, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, however not better 
than 20/70.  Combined ratings for disabilities of the same 
eye should not exceed the amount for total loss of vision of 
that eye unless there is an enucleation or serious cosmetic  
defect added to the total loss of vision.  38 C.F.R. § 4.84a, 
Code 6029.  

Therefore, because of aphakia, the veteran who has been 
ascertained as having visual acuity comparable to 20/30 in 
the right eye and 20/30 in the left eye, because of aphakia 
in both eyes should be deemed to have visual acuity of 20/70 
in the right eye and 20/70 in the left eye.  Under this 
scheme, the veteran should be afforded no more than the 
minimum rating of 30 percent rating under 38 C.F.R. § 4.86a, 
Code 6076.  

With respect to retinal detachment, glaucoma and cataracts, 
the extent of loss of visual acuity is an important factor.  
On the most recent VA examinations, the veteran's best 
corrected vision has been found to be as follows: 20/30 in 
each eye in March 1996, 20/30 in each eye in September 1998 
and 20/40 in the right eye and 20/30 in the left eye when 
examined in November 1999.  In addition, private medical 
statements dated from June 2000 do not indicate a best 
corrected vision of any worse than 20/30 in each eye.  Visual 
loss to this degree does not warrant a compensable rating.  
38 C.F.R. § 4.84a, Code 6079.  Thus, the veteran is not 
entitled to a higher rating on this basis.  

One of the primary features of the veteran's disability 
picture is his visual field loss.  The extent of contraction 
of visual field in each eye is determined by recording the 
extent of the remaining visual fields in each of the eight 45 
degree principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500, the normal total.  
The difference represents the total remaining degrees of 
visual field.  The difference divided by eight represents the 
average contraction for rating purposes.  38 C.F.R. § 4.76a.  

At the March 1996 VA examination, the veteran demonstrated 
the following in the right eye:

Meridian
Normal
Remaining 
Lost 
Temporally
85
50
35
Down 
temporally
85
60
25
Down
65
40
25
Down nasally
50
5
45
Nasally
60
10
50
Up nasally
55
20
35
Up
45
25
20
Up temporally
55
35
20
Total
500
Minus (-)
255

=
Total 
remaining
245

The total remaining degrees when divided by 8 is 30.625.  A 
concentric contraction to 30 but not to 15 unilaterally is 
rated as 20/100 vision.  38 C.F.R. § 4.84a, Code 6080.  

Visual field tests in the left eye were as follows:

Meridian
Normal
Remaining 
Lost 
Temporally
85
45
40
Down 
temporally
85
50
35
Down
65
35
30
Down nasally
50
35
15
Nasally
60
40
20
Up nasally
55
40
15
Up
45
35
10
Up temporally
55
40
15
Total
500
Minus (-)
180

=
Total 
remaining
320

The total remaining degrees in the left eye, when divided by 
8 is 40.  A concentric contraction to 45 but not to 30 
unilaterally is rated as 20/70 vision.  38 C.F.R. § 4.84a, 
Code 6080.  

Impairment of visual fields is rated as follows:  Where the 
visual field concentric contraction is to 45 but not 30, 
unilaterally, it should be rated s 20/70.  When the visual 
field concentric contraction is 30 but not 15 degrees, 
unilaterally, it should be rated as 20/100.  
38 C.F.R. § 4.84, Code 6080.  

Where vision in one eye is 20/100 and vision in the other eye 
is 20/70, a 30 percent rating is assigned.  
38 C.F.R. § 4.84a, Code 6078.  Thus, the results of the March 
1996 VA examination do not reveal disablement to such a 
severity as to warrant a rating in excess of 30 percent.  

When the veteran was examined in November 1999, visual field 
studies revealed the following in the right eye:

Meridian
Normal
Remaining 
Lost 
Temporally
85
45
40
Down 
temporally
85
45
40
Down
65
35
30
Down nasally
50
15
35
Nasally
60
15
45
Up nasally
55
25
30
Up
45
35
10
Up temporally
55
35
20
Total
500
Minus (-)
250

=
Total 
remaining
250

The total remaining lost degrees when divided by 8 is 31.25.  
This finding more nearly approximates a concentric 
contraction to 30 but not to 15 unilaterally and is rated as 
20/100 vision.  38 C.F.R. § 4.84a, Code 6080.  

Results of the November 1999 visual field examination 
revealed the following results in the left eye.  

Meridian
Normal
Remaining 
Lost 
Temporally
85
45
40
Down 
temporally
85
45
40
Down
65
40
25
Down nasally
50
35
15
Nasally
60
35
25
Up nasally
55
35
20
Up
45
30
15
Up temporally
55
40
15
Total
500
Minus (-)
175

=
Total 
remaining
325

The total remaining lost degrees in the left eye, when 
divided by 8 is 40.625.  A concentric contraction to 45 but 
not to 30 unilaterally is rated as 20/70 vision.  
38 C.F.R. § 4.84a, Code 6080.  

Impairment of visual fields is rated as follows:  Where the 
visual field concentric contraction is to 45 but not 30, 
unilaterally, it should be rated s 20/70.  When the visual 
field concentric contraction is 30 but not 15 degrees, 
unilaterally, it should be rated as 20/100.  
38 C.F.R. § 4.84, Code 6080.  

Where vision in one eye is 20/100 and vision in the other eye 
is 20/70, a 30 percent rating is assigned.  
38 C.F.R. § 4.84a, Code 6078.  Thus, neither the March 1996 
nor the November 1999 VA examination reveal disablement to 
such a severity as to warrant a rating in excess of 30 
percent.  

In view of the foregoing the preponderance of the evidence is 
against increased schedular ratings for the service connected 
eye disabilities.  The veteran has not shown that he was 
entitled to a disability rating in excess of 50 percent prior 
to November 1, 2000; and subsequent to that date, a 
preponderance of the evidence is against an evaluation 
greater than 30 percent.  

Consideration is also given to whether it would be 
appropriate for the RO to refer this case to the appropriate 
authority for consideration of an extraschedular rating.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The RO has considered whether 
referral for extraschedular consideration was warranted.  
Consequently, the Board will consider whether this case 
warrants such referral.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in disruption of his daily routine to an 
inordinate degree.  The veteran contends that he is has 
reduced visual acuity, restricted visual fields and floaters 
that further obstruct his vision due to loss of vitreous 
material in the eyes.  He has described his condition as 
trying to see through a thumbprint on a pair or glasses.  He 
also reports having problems with depth and color perception.  
At his August 11, 1997 Travel Board hearing he reported that 
he could not distinguish colors, drive, read without 
difficulty or focus on anything.  In addition, his private 
physicians have indicated that the veteran's ability to see 
drastically changes when he is in sunlight.  

All these factors have been considered.  However, there is no 
indication that the veteran's ability to be employed is 
markedly impaired by his service-connected disability.  
Therefore, consideration of an extraschedular rating is not 
appropriate at this time.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, regulations were promulgated to implement 
the statutory provisions.  66 Fed. Reg. 45260 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, the Board concludes that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate his claim.  In particular, it is 
noted that VA has obtained records in the custody of VA.  
Also, the RO provided VA examinations to evaluate the current 
nature and severity of the existing service-connected 
disabilities have been accomplished.  In turn the veteran has 
provided reports of private treatment to bolster his claim.  
Reports of these evaluations have been associated with the 
veteran's claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statement of the case provided 
him with a list of the evidence considered, a statement of 
facts, law and regulations and reasons and bases for the 
issues on appeal.  In addition, a May 1998 letter advised the 
veteran of the type of evidence needed to substantiate his 
claim.  In addition, March 2001 and May 2001 letters provided 
additional notification of rights and responsibilities 
following his submission of a notice of disagreement.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, the veteran was 
afforded the opportunity to provided testimony at a Travel 
Board hearing in August 1997.  Pursuant to the March 1998 
remand, the veteran was invited to provided additional 
information concerning his medical providers.  In addition, 
the veteran was afforded a few opportunities to appear for 
medical examination in order to obtain additional evidence 
pertaining to his claim.  In an August 1997 letter the 
veteran was advised that he could submit additional evidence 
within a 90-day period from the date of that letter.  The 
veteran's attention was directed to the provisions of 
38 C.F.R. § 20.1304.  Again, the veteran was afforded another 
opportunity to submit additional information by a May 1998 
and an October 2001 letter.  Moreover, the veteran has not 
indicated that there exist additional records that have not 
yet been obtained and associated with the claims folder.  In 
view of the above, the Board finds that the notification and 
duty-to-assist provisions mandated by the VCAA of 2000 have 
been satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 
5103, 5103A, 5107 (West 1999 & Supp. 2001); 
38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 (Aug. 29, 2001). 


ORDER

A rating higher than 50 percent for service-connected 
bilateral retinal detachment with lens implants and glaucoma 
is denied prior to November 1, 2000. 

A rating higher than 30 percent for service-connected 
bilateral retinal detachment with lens implants and glaucoma 
is denied from November 1, 2000.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

